 

Exhibit 10.1

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated as of June 27,
2019 (this “Amendment”), among BDCA-CB Funding, LLC, as borrower (the
“Borrower”), the Lenders (as defined below) party hereto, Citibank, N.A., as
administrative agent (the “Administrative Agent”), and Business Development
Corporation of America, as collateral manager (in such capacity, “Collateral
Manager”).

 

WHEREAS, the Borrower, Collateral Manager, the Administrative Agent, U.S. Bank
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) and as custodian (in such capacity, the “Custodian”), and the financial
institutions from time to time party thereto as lenders (the “Lenders”) are
parties to the Credit and Security Agreement, dated as of June 27, 2014 (as
previously amended and in effect immediately prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”, and as amended by this Amendment and
as may be further amended, supplemented or otherwise modified and in effect from
time to time, the “Amended Credit Agreement”; except as otherwise defined in
this Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein).

 

WHEREAS, the Borrower and the Collateral Manager request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement upon and subject to
the terms and conditions set forth in this Amendment.

 

WHEREAS, these recitals shall be construed as part of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments to the Existing Credit Agreement. From and after the
Amendment Effective Date (as defined below), the Existing Credit Agreement shall
be amended as follows:

 

1.01. References Generally. References in the Existing Credit Agreement
(including references to the Existing Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) and each reference to the Existing Credit Agreement in
the other Facility Documents (and indirect references such as “thereunder”,
“thereby”, “therein” and “thereof”) shall be deemed to be references to the
Existing Credit Agreement as amended hereby.

 

1.02. Amended Language. Subject to Section 3 hereof, the Existing Credit
Agreement is hereby amended to delete the red, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the blue, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.

 

Section 2. Representations and Warranties of the Borrower and Collateral
Manager. The Borrower and the Collateral Manager represent and warrant to the
Administrative Agent, the Lenders, the Collateral Agent and the Custodian that
as of the Amendment Effective Date:

 

 

 

 

2.01. each of the representations and warranties set forth in the Amended Credit
Agreement and in the other Facility Documents are true and correct in all
material respects (or in all respects for such representations and warranties
that are by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects for such representations
and warranties that are by their terms already qualified as to materiality) as
of such earlier date;

 

2.02. both immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, no Default, Event of Default or Collateral
Manager Default shall have occurred and be continuing, or would result
therefrom;

 

2.03. no action, suit or proceeding (including, without limitation, any inquiry
or investigation) shall be pending or threatened with respect to the financing
contemplated hereby or any documentation executed in connection therewith, and
no injunction or other restraining order shall have been issued or a hearing
therefor be pending or noticed with respect to this Amendment or the
transactions contemplated hereby;

 

2.04. all necessary governmental and material third party approvals and/or
consents in connection with the transactions contemplated by this Amendment and
otherwise referred to herein shall have been obtained and remain in effect; and

 

2.05. each of the conditions in Section 3 hereof has been satisfied or waived by
the Administrative Agent (other than such conditions to the extent required to
be satisfactory to the Administrative Agent or the Lenders).

 

Section 3. Conditions Precedent. The amendments to the Existing Credit Agreement
set forth in Section 1 above shall become effective as of the date (the
“Amendment Effective Date”), upon which each of the following conditions
precedent shall be satisfied or waived:

 

3.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, the Collateral Manager and the Lenders.

 

3.02. Amendment Fee. The Borrower shall have paid the Amendment Fee, as set
forth in the Amendment Fee Letter Agreement, dated as of the date hereof (the
“Amendment Fee Letter”), by and among the Borrower, the Collateral Manager and
the Administrative Agent.

 

3.03. Costs and Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent, and the Custodian incurred in connection with this Amendment
payable pursuant to Section 12.04 of the Amended Credit Agreement, including
without limitation all reasonable and documented fees and out-of-pocket expenses
of counsel to the Administrative Agent incurred in connection with the closing
of the transactions contemplated this Amendment to the extent invoiced at least
one (1) Business Day prior to the Amendment Effective Date.

 

3.04. Certain Documents. The Administrative Agent shall have received each of
the following, unless otherwise agreed by the Administrative Agent:

 

 - 2 - 

 



 

(a)       a fully executed copy of this Amendment;

 

(b)       a fully executed copy of the Amendment Fee Letter;

 

(c)       a certificate of a Responsible Officer of the Borrower certifying (i)
as to its Constituent Documents, (ii) as to its resolutions or other action of
its board of directors or members approving this Amendment, the Amendment Fee
Letter and the other Facility Documents and the transactions contemplated hereby
and thereby, (iii) that its representations and warranties set forth in this
Amendment, the Amendment Fee Letter and the other Facility Documents to which it
is a party are true and correct in all material respects as of the Amendment
Effective Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iv) to its knowledge, that no Default or Event of Default has occurred
and is continuing, and (v) as to the incumbency and specimen signature of each
of its Responsible Officers authorized to execute this Amendment, the Amendment
Fee Letter and the other Facility Documents to which it is a party; and

 

(d)       such other instruments, certificates and documents from the Borrower
or the Collateral Manager as the Administrative Agent, any Lender, the
Collateral Agent or the Custodian shall have reasonably requested.

 

Section 4. Reference to and Effect Upon the Existing Credit Agreement.

 

4.01. Except as specifically amended or waived above, the Existing Credit
Agreement and the other Facility Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.

 

4.02. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Existing Credit Agreement or any Facility Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
Facility Document.

 

Section 5. Reaffirmation. Each of the Borrower and the Collateral Manager hereby
reaffirms its obligations under each Facility Document to which it is a party.
The Borrower hereby reaffirms the grant of security contained in Section 7.01(a)
of the Credit Agreement.

 

Section 6. Miscellaneous. This Amendment is a Facility Document for all purposes
of the Amended Credit Agreement. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment.

 

 - 3 - 

 

 

Section 7. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BDCA-CB FUNDING, LLC, as Borrower       By: Business Development Corporation
of America, a Maryland corporation and the sole Member of BDCA Funding I, LLC  
      By: /s/ Ira Wishe   Name: Ira Wishe   Title: Authorized Signer

 

[Signature Page to Seventh Amendment to Credit and Security Agreement]

 

 

 

 

  BUSINESS DEVELOPMENT CORPORATION OF AMERICA, as Collateral Manager         By:
/s/ Ira Wishe   Name: Ira Wishe   Title: Authorized Signer

 

[Signature Page to Seventh Amendment to Credit and Security Agreement]

 

 

 

 

  CITIBANK, N.A., as Administrative Agent and as a Lender         By: /s/
Vincent Nocerino   Name:     Vincent Nocerino   Title: Vice President

 

 

 

 



Exhibit A

 

Form of Amended Credit Agreement

 

[see attached]

 

 



 

 

 

CONFORMED COPY THROUGH SIXTHSEVENTH AMENDMENT



 



 

 

CREDIT AND SECURITY AGREEMENT

 

among

 

BDCA-CB Funding, LLC,

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

CITIBANK, N.A.,

as Administrative Agent,

 

U.S. Bank National Association,

as Collateral Agent and as Custodian

 

and

 

Business Development Corporation of America,

as Collateral Manager

 



 

 

Dated as of June 27, 2014

 



 

 

 

 

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning assigned to such term in Section 7.01(a).

 

“Collateral Administration Agreement” means that certain Collateral
Administration Agreement, dated as of the Closing Date, among the Collateral
Administrator, the Borrower, the Collateral Manager and the Administrative
Agent.

 

“Collateral Administrator” means U.S. Bank National Association, and any
successor thereto under the Collateral Administration Agreement.

 

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

 

“Collateral Agent Fee Letter” means the fee letter, dated June 12, 2014, by U.S.
Bank National Association and acknowledged by the Borrower as of the Closing
Date, setting forth the amounts payable by the Borrower to the Collateral Agent,
Custodian, Securities Intermediary and Collateral Administrator in connection
with the transactions contemplated by this Agreement.

 

“Collateral Interest Amount” means, as of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Ineligible Collateral Loans, in each case unless actually
received), in each case during the Collection Period (and, if such Collection
Period does not end on a Business Day, the next succeeding Business Day) in
which such date of determination occurs.

 

“Collateral Loan” means a commercial loan owned or acquired by the Borrower
that, solely for purposes of the definitions of “Borrowing Base,” “Equity
Coverage Ratio,” “Equity Percentage,” “Excess Concentration Amount” and any
component thereof, and subject to Section 1.04, (A) has been approved by the
Administrative Agent, in its sole discretion, prior to the date on which the
Borrower commits to acquire such loan, and (B) satisfies each of the following
eligibility requirements on any date of determination (unless the Administrative
Agent in its sole discretion agrees to waive any such eligibility requirement
with respect to such loan); provided that, that for purposes of determining
whether a Collateral Loan constitutes an Ineligible Collateral Loan at any time
after the acquisition thereof by the Borrower (or its binding commitment to do
the same), the criteria set forth in clauses (h), (k)(ii), (v) and (aa) shall be
evaluated solely as of the date the Borrower commits to acquire such loan:

 

(a)       is (i) a First Lien Obligation, (ii) a Second Lien Obligation or (iii)
the Closing Date Participation Interest;

 

(b)       permits the purchase thereof by or assignment thereof to the Borrower
and the pledge to the Collateral Agent;

 

(c)       [reserved];

 

(d)       is denominated and payable in Dollars and does not permit the currency
in which such loan is payable to be changed;

 

(e)       is an obligation of an Obligor organized or incorporated in (i) the
United States (or any state thereof) or, (ii) Canada (or any province thereof),
or (iii) any other jurisdiction approved by the Administrative Agent in its sole
discretion;

 

7



 



 

(f)       the Related Documents for which are governed by the laws of a state in
the United States or any other jurisdiction approved by the Administrative Agent
in its sole discretion;

 

(g)       [reserved];

 

(h)       is not the subject of an offer or called for redemption;

 

(i)        does not constitute Margin Stock;

 

(j)        does not subject the Borrower to withholding tax unless the Obligor
is required to make “gross-up” payments constituting 100% of such withholding
tax;

 

(k)        is not (i) a Defaulted Collateral Loan or (ii) a Credit Risk
Collateral Loan;

 

(l)         is not an Equity Security or a component thereof and does not
provide for mandatory or optional conversion or exchange into an Equity
Security; provided that any Equity Security purchased as part of a “unit” with a
Collateral Loan (including any attached warrants) and that itself is not
eligible for purchase by the Borrower as a Collateral Loan shall not cause the
Collateral Loan portion to lose its eligibility hereunder;

 

(m)       is not a PIK Loan;

 

(n)        is not a Structured Finance Obligation, a bridge loan or other
obligation that (i) is incurred in connection with a merger, acquisition,
consolidation, or sale of all or substantially all of the assets of a Person or
similar transaction and (ii) by its terms, is required to be repaid within one
year of the incurrence thereof with proceeds from additional borrowings or other
refinancing, a bond, a synthetic security, a finance lease or chattel paper;

 

(o)       provides for the full principal balance to be payable at or prior to
its maturity;

 

(p)       EBITDA of the related Obligor is at least $40,000,000;

 

(q)       the sum of the aggregate original loan facility amounts corresponding
to (i) the applicable loan tranche (which, for the avoidance of doubt, will be
determined by aggregating only loans that, in accordance with then-prevailing
market practice, are typically bought and sold together and are “tax fungible”)
and (ii) any other loan tranche that is issued under the same loan facility and
is pari passu in all respects with the applicable loan tranche, is at least
$150,000,000 as of the date the Borrower commits to acquire such loan;

 

(r)        has an original term to maturity of not more than seven and one-half
(7.5) years;

 

(s)        provides for payment of interest at least semi-annually;

 

(t)        bears interest at a floating rate;

 

(u)       is not subject to material non-credit related risk (such as a loan,
the payment of which is expressly contingent upon the non-occurrence of a
catastrophe), as determined by the Collateral Manager in its reasonable
discretion;

 

(v)       is not an obligation (other than a Delayed Drawdown Collateral Loan)
pursuant to which any future advances or payments to the Obligor may be required
to be made by the Borrower;

 



8



 

 

“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions, recoveries and redemption and withdrawal proceeds
payable to the Borrower under or in connection with any such Collateral Loans
and all Proceeds from any sale or disposition of any such Collateral Loans.

 

“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to Section
2.06 or increased or reduced from time to time pursuant to assignments effected
in accordance with Section 12.06(a).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Commitment Termination Date” means the last day of the Reinvestment Period;
provided that, if the Commitment Termination Date would otherwise not be a
Business Day, then the Commitment Termination Date shall be the immediately
succeeding Business Day.

 

“Concentration Limitations” means, as of any date of determination, the
following limitations (as applied to the Aggregate Asset Cost of the Collateral
Loans owned (or, in relation to a proposed purchase of a Collateral Loan,
proposed to be owned) by the Borrower, calculated as a percentage of the
Aggregate Asset Cost plus the aggregate amount of cash then on deposit in the
Principal Collection Subaccount and in each case in accordance with the
procedures set forth in Section 1.04; provided that for purposes of this
definition, in determining the Asset Cost of any Delayed Drawdown Collateral
Loan, any unfunded commitments in respect of such Delayed Drawdown Collateral
Loan shall be assumed to have been fully funded as of such date of
determination):

 

(a)       not more than 5.00% consists of obligations of any one Obligor (and
Affiliates thereof);

 

(b)       not more than 10.00% consists of Collateral Loans with Obligors in any
one Moody’s Industry Classification, except that (i) Collateral Loans with
Obligors in one Moody’s Industry Classification may constitute up to 20% of the
Aggregate Principal Balance and, (ii) Collateral Loans with Obligors in two
other Moody’s Industry Classifications may each constitute up to 15% of the
Aggregate Principal Balance and (iii) Collateral Loans with Obligors in one
other Moody’s Industry Classification may constitute up to 12.5% of the
Aggregate Principal Balance;

 

(c)       not more than 10.00% consists of Collateral Loans with Obligors that
have EBITDA less than $50,000,000;

 

(d)       not more than 10.00% consists of Second Lien Obligations;

 

(e)       not more than 5.00% consists of Unquoted Collateral Loans;

 

(f)       not more than 30.00% consists of Collateral Loans with a Moody’s
Rating of less than “B3” or an S&P Rating less than “B-”;

 

(g)       not more than 5.00% consists of Partial PIK Loans;

 



12



 

 

(h)       in the case of each of clauses (a) through (g) above, such additional
or alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.

 

In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).

 

“Determination Date” means, with respect to any Payment Date, the fifth (5th)
Business Daylast calendar day of the calendar month prior to such Payment Date;
provided that, with respect to the final Payment Date, the Determination Date
shall be such Payment Date.

 

“DIP Collateral Loan” means an obligation:

 

(a)       obtained or incurred after the entry of an order of relief in a case
pending under Chapter 11 of the Bankruptcy Code;

 

(b)       to a debtor in possession as described in Chapter 11 of the Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code);

 

(c)       on which the related Obligor is required to pay interest and/or
principal on a current basis; and

 

(d)       approved by a Final Order or Interim Order of the bankruptcy court so
long as such obligation is (i) fully secured by a Lien on the debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code, (ii)
fully secured by a Lien of equal or senior priority on property of the debtor
estate that is otherwise subject to a Lien pursuant to Section 364(d) of the
Bankruptcy Code or (iii) secured by a junior Lien on the debtor’s encumbered
assets (so long as such loan is fully secured based on the most recent current
valuation or appraisal report, if any, of the debtor).

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Collateral Manager on behalf of the Borrower) to the
Custodian that identifies each of the documents contained in each Loan File and
whether such document is an original or a copy and whether a hard copy or
electronic copy will be delivered to the Custodian related to a Collateral Loan
and includes the name of the Obligor with respect to such Collateral Loan, in
each case as of the related date of Advance or acquisition by the Borrower.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

 

“EBITDA” means, with respect to any trailing twelve month period and any
Collateral Loan, the meaning of the term “Adjusted EBITDA”, the term “EBITDA” or
any comparable definition in the Related Documents for such period and
Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Collateral Manager, and in any case that the
term “Adjusted EBITDA”, the term “EBITDA” or such comparable

 

16



 

 

such date of determination; provided that for purposes of clause (b) of this
definition, in determining the Asset Cost of any Delayed Drawdown Collateral
Loan, any unfunded commitments in respect of such Delayed Drawdown Collateral
Loans shall be assumed to have been fully funded as of such date of
determination.

 

“Equityholder” means BDCA.

 

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.

 

“Errors” has the meaning assigned to such term in Section 14.08(c).

 

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender that it would be contrary to Law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain Dollars in the London interbank market to fund any Advance, (b) the
Collateral Agent shall have notified the Administrative Agent, the Borrower and
each Lender of the inability, for any reason, to determine the Adjusted
Eurodollar Rate, (c) the Required Lenders shall have notified the Administrative
Agent of a determination by such Lenders that the rate at which deposits of
Dollars are being offered to such Lenders in the London interbank market does
not accurately reflect the cost to such Lenders of making, funding or
maintaining any Advance or (d) any Lender shall have notified the Administrative
Agent of the inability of such Lender to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
any basic, emergency, supplemental, marginal or other reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.

 

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

“Excess Concentration Amount” means, at any time in respect of which any one or
more of the Concentration Limitations are exceeded, the portions (calculated
without duplication) of each Collateral Loan that cause such Concentration
Limitations to be exceeded.

 

“Excess Interest Proceeds” means, on any date of determination, the excess of
(1) amounts then on deposit in the Collection Account representing Interest
Proceeds over (2) the sum of (x) the projected

 



19



 

 

amounts required to be paid pursuant to Sections 9.01(a)(i)(A) through (I) on
the next succeeding Payment Date or the Final Maturity Date, as applicable,
minus (y) any Excess Interest Proceeds withdrawn during the related Interest
Accrual Period pursuant to Section 8.03, as determined by the Borrower (or the
Collateral Manager on its behalf) (in the case of clause (1) and clause (2)) in
good faith and in a commercially reasonable manner and, in the case of clause
(1), verified by the Collateral Agent and, in the case of clause (2), verified
by the Administrative Agent.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party (a) Taxes imposed on or measured by net income, net profits, or
capital (however denominated), or that are franchise Taxes or branch profits
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Secured Party is organized or
in which its principal office is located, or in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection Taxes
and (b) Taxes on any “withholdable payment” payable to such Secured Party as a
result of the failure of such Secured Party to satisfy the applicable
requirements of FATCA.

 

“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$400,000,000 (as such amount may be reduced from time to time pursuant to
Section 2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances.

 

“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Administration Agreement, the Administrative Agent Fee
Letter, the Collateral Agent Fee Letter, the Sale Agreement and any other
security agreements and other instruments entered into or delivered by or on
behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest in the Collateral.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Sections.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.

 

“Final Maturity Date” means May 28, 2020.31, 2022.

 



20



 

 

during the Reinvestment Period, less than or equal to 30003200 or, following the
termination of the Reinvestment Period, 3490.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of the Collateral Loans as of
such date is less than or equal to 7.0 years.

 

“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) the
date on which a Collateral Loan is acquired or disposed of by the Borrower and
(d) each Monthly Report Determination Date.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread equals or exceeds
3.00%.

 

“Money” has the meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report” has the meaning specified in Section 8.07(a).

 

“Monthly Report Determination Date” has the meaning specified in Section
8.07(a).

 

“Monthly Reporting Date” has the meaning specified in Section 8.07(a).

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 5 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

 

“Moody’s Rating” means, with respect to any Collateral Loan, as of any date of
determination:

 

(a)       if such Collateral Loan has a monitored rating, an unpublished
monitored rating expressly assigned to a debt obligation (or facility), or a
monitored estimated rating expressly assigned to a debt obligation (or facility)
by Moody’s that addresses the full amount of the principal interest promised,
such rating,

 

(b)       if the foregoing paragraph is not applicable, then, if the related
Obligor has a corporate family rating by Moody’s, the rating specified in the
applicable row of the table below under “Relevant Rating” opposite the row in
the table below that describes such Collateral Loan:

 

Collateral Loan

  Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

  The rating by Moody’s that is one rating subcategory above such corporate
family rating    

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

  The rating by Moody’s that is one rating subcategory below such corporate
family rating     The Collateral Loan is subordinate  

The rating by Moody’s that is two rating subcategories below such corporate
family rating

 

 



28



 

 

For purposes of the foregoing, a “private rating” shall refer to a rating
obtained by the Administrative Agent, by the Borrower or by or on behalf of an
obligor on a Collateral Loan that is not disseminated publicly; whereas a
“shadow rating” shall refer to a credit estimate obtained (i) upon application
of the Borrower or a holder of a Collateral Loan or (ii) from the proper use of
the RiskCalc Plus probability of default model most recently made available by
Moody’s. Any private rating or shadow rating shall be required to be refreshed
annually. If the Borrower applies to Moody’s for a shadow rating or public
rating of a Collateral Loan, the Borrower shall provide evidence to the
Administrative Agent of such application and shall notify the Administrative
Agent of the expected rating. The Borrower shall notify the Administrative Agent
of the shadow rating or public rating assigned by Moody’s to a Collateral Loan.

 

“Moody’s Rating Factor” means, for each Collateral Loan, the number set forth in
the table below opposite the Moody’s Rating of such Collateral Loan.

 

Moody’s Rating

Moody’s Rating Factor Moody’s Rating Moody’s Rating Factor Aaa 1 Ba1 940 Aa1 10
Ba2 1,350 Aa2 20 Ba3 1,766 Aa3 40 B1 2,220 A1 70 B2 2,720 A2 120 B3 3,490 A3 180
    Baa1 260 Caa1 4,770 Baa2 360     Baa3 610 Caa2 6,500     Caa3 8,070    
Caa3Ca or lower 10,000

 

provided that for purposes of the Maximum Moody’s Weighted Average Rating Factor
Test, any Collateral Loan issued or guaranteed by the United States government
or any agency or instrumentality thereof is assigned a Moody’s Rating Factor of
1; provided, further, however, to the extent any Collateral Loan has a rating
from S&P or a private rating, such rating will be converted to the Moody’s
equivalent for purposes of the Maximum Moody’s Weighted Average Rating Factor
Test.

 

“Net Aggregate Exposure Amount” means, at any time, the excess (if any) of (a)
the aggregate unfunded amounts in respect of all Delayed Drawdown Collateral
Loans at such time over (b) the aggregate amount on deposit in the Unfunded
Reserve Account at such time.

 

“New Lending Office” has the meaning assigned to such term in Section 12.03(d).

 

“Non-Excluded Taxes” mean all Taxes other than Excluded Taxes.

 

“Non-U.S. Lender” has the meaning assigned to such term in Section 12.03(g).

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.03, substantially in the form of
Exhibit E hereto.

 

“Noteless Loan” means a Collateral Loan with respect to which (a) the related
loan agreement does not require the obligor to execute and deliver an Underlying
Note to evidence the indebtedness

 



31



 

 

created under such Collateral Loan and (b) no Underlying Notes issued to the
Borrower are outstanding with respect to the portion of the Collateral Loan
transferred to the Borrower.

 

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

 

“Notice of Prepayment” has the meaning assigned to such term in Section 2.05.

 

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.

 

“Obligor” means, in respect of any Collateral Loan, the Person primarily
obligated to pay Collections in respect of such Collateral Loan, including any
applicable guarantors.

 

“OFAC” has the meaning assigned to such term in Section 4.01(f).

 

“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed by any jurisdiction by reason of such Secured Party having any present
or former connection with such jurisdiction (other than a connection arising
solely from such Secured Party having executed, delivered, become a party to,
performed its obligations under, received any payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced its rights under this Agreement, the Notes or any other Facility
Document or sold or assigned an interest in any Loan or Facility Document).

 

“Other Taxes” has the meaning assigned to such term in Section 12.03(b).

 

“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is deferred and paid later together with interest thereon as
a lump sum and is treated as Interest Proceeds at the time it is received;
provided that such Collateral Loan shall not constitute a Partial PIK Loan if
the portion of such interest required to be paid in Cash pursuant to the terms
of the related underlying instruments carries a current Cash pay interest rate
of not less than 2.50% per annum over LIBOR.

 

“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 12.06(c).

 

“Participant Register” has the meaning assigned to such term in Section
12.06(c)(ii).

 

“PATRIOT Act” has the meaning assigned to such term in Section 4.01(f).

 

“Payment Account” has the meaning assigned to such term in Section 8.03.

 

“Payment Date” means the 1517th dayBusiness Day of January, April, July and
October in each year, the first of which following the Seventh Amendment
Effective Date shall be October 15, 2014July 24, 2019; provided that, if any
such day is not a Business Day, then such Payment Date shall be the next
succeeding Business Day. The Final Maturity Date shall also be a Payment Date.

 

“Payment Date Report” has the meaning specified in Section 8.07(b).

 



32



 

 

average yield to maturity as determined by the Administrative Agent (or any
Person designated by the Administrative Agent) using the same or a substantially
similar method of calculation as that used by MarkIt Partners on the date
hereof.

 

“Purchase Price” means, with respect to any Collateral Loan, the aggregate
purchase price paid by the Borrower to purchase such Collateral Loan (which (a)
shall be expressed as a percentage of par and (b) shall be determined exclusive
of accrued interest and premium).

 

“QIB” has the meaning assigned to such term in Section 12.06(e).

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

 

“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).

 

“Quarterly Asset Amount” means, for any Payment Date, the arithmetical average
of (a) the sum of the Principal Balances of all Collateral Loans and the cash
and the principal balance of any Eligible Investments on deposit in the
Principal Collection Subaccount, measured as of the first day of the related
Collection Period and (b) the sum of the Principal Balances of all Collateral
Loans and the cash and the principal balance of any Eligible Investments on
deposit in the Principal Collection Subaccount, measured as of the related
Determination Date.

 

“Register” has the meaning assigned to such term in Section 12.06(d).

 

“Regulation T”, “Regulation U”, “Regulation W” and “Regulation X” mean
Regulation T, U, W and X, respectively, of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) July 1, 2019May 31, 2021 and (b) the date of
the termination of the Commitments pursuant to Section 6.01.

 

“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, securing, governing or giving rise to such Collateral
Loan.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).

 

“Requested Amount” has the meaning assigned to such term in Section 2.02.

 

“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding plus unused Commitments
aggregate more than 50% of the aggregate amount of the Commitments (used and
unused) or, if the Commitments have expired or been terminated or otherwise
reduced to zero, the aggregate principal amount of all Advances Outstanding;
provided,

 



35



 

 

(iv)       is not a loan which is secured solely or primarily by the common
stock of its obligor or any of its Affiliates; and

 

(v)       such loan is priced by at least two independent sources (as evidenced
by data from Loan X, Inc., Loan Pricing Corporation, MarkIt Partners or any
other nationally recognized loan pricing service selected by the Administrative
Agent).

 

The determination as to whether clause (iii) of this definition is satisfied
shall be based on the Collateral Manager’s judgment at the time the loan is
acquired by the Borrower (which value may include an assessment of the Obligor’s
cash flow, enterprise value, general financial condition and other attributes).
The limitation set forth in clause (iv) above shall not apply with respect to a
loan made to a parent entity that is secured solely or substantially by the
stock of one or more of the subsidiaries of such parent entity to the extent
that the granting by any such subsidiary of a Lien on its own property would (1)
in the case of a subsidiary that is not part of the same consolidated group as
such parent entity for U.S. federal income tax purposes, result in a deemed
dividend by such subsidiary to such parent entity for such tax purposes, (2)
violate Law applicable to such subsidiary (whether the obligation secured is
such loan or any other similar type of indebtedness owing to third parties) or
(3) cause such subsidiary to suffer adverse economic consequences under capital
adequacy or other similar rules, in each case, so long as (x) the Related
Documents limit the incurrence of indebtedness by such subsidiary and (y) the
aggregate amount of all such indebtedness is not material relative to the
aggregate value of the assets of such subsidiary.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, the Collateral Administrator and the Lenders.

 

“Secured Party Representative” has the meaning assigned to such term in Section
12.09.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.

 

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

 

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

“SixthSeventh Amendment Effective Date” means May 31,June 27, 2019.

 

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.

 

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the initial Borrowing Date; provided
that, so long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent), the Collateral
Manager may (and, if the then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible Investment
that meets the requirements of Section 8.06(a) and that is available to the
Collateral Agent to be the Specified Eligible Investment for purposes hereof.
After the occurrence and continuation of a Default or Event of Default, a
Specified Eligible Investment shall mean an Eligible Investment meeting the
requirements of Section 8.06(a) and which has been selected by the
Administrative Agent.

 



40



 

 

“Structured Finance Obligation” means any Collateral Loan owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that ABL Facilities, loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.

 

“Subject Laws” has the meaning assigned to such term in Section 4.01(f).

 

“Successor Collateral Manager” has the meaning assigned to such term in Section
14.08(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any taxing
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Trade Confirmation” means a confirmation of the Borrower’s acquisition of a
Collateral Loan delivered to the Collateral Agent (with a copy to the Custodian
and the Administrative Agent) by the Borrower pursuant to Section 13.03(b), and
setting forth applicable information with respect to such Collateral Loan, which
confirmation shall contain such information in respect of such Collateral Loan
as the Custodian may reasonably require in order to enable the Custodian to
perform its duties hereunder in respect of such Collateral Loan in the form of a
customary trade confirmation as agreed to by, the Custodian and the Borrower
from time to time.

 

“Termination Percentage” means, on any date of determination, the excess, if
any, of (a) the Equity Percentage on such date of determination over (b) 7.5%.

 

“Trade Date” has the meaning assigned to such term in Section 1.04(l).

 

“TRS Agreement” means the Total Return Swap, dated July 31, 2012 (as amended and
restated as of May 6, 2014), between 405 TRS I, LLC and Citibank.

 

“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.

 

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.

 

“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.

 

“Unfunded Reserve Account” has the meaning specified in Section 8.04.

 

“Unfunded Reserve Required Amount” has the meaning specified in Section 8.04.

 

41



 



 

(g)       Except as otherwise provided herein, Ineligible Collateral Loans will
not be included in the calculation of the Collateral Quality Tests (or any
component thereof).

 

(h)       For purposes of determining the Minimum Weighted Average Spread Test
(and related computations of stated interest coupons and Aggregate Funded
Spread), capitalized or deferred interest (and any other interest that is not
paid in cash) will be excluded.

 

(i)        Portions of the same Collateral Loan acquired by the Borrower on
different dates will, for purposes of determining the purchase price of such
Collateral Loan, be treated as separate purchases on separate dates (and not a
weighted average purchase price for any particular Collateral Loan).

 

(j)        For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.01%.

 

(k)       Notwithstanding any other provision of this Agreement to the contrary,
all monetary calculations under this Agreement shall be in Dollars. For purposes
of this Agreement, calculations with respect to all amounts received or required
to be paid in a currency other than Dollars shall be valued at zero.

 

(l)       Except as otherwise provided herein, forFor purposes of calculating
compliance with any testthe Borrowing Base Test, the Collateral Quality Tests,
or any Concentration Limitation under this Agreement in connection with the
acquisition or disposition of a Collateral Loan or Eligible Investment, the
trade date (the “Trade Date”) (and not the settlement date) with respect to any
such Collateral Loan or Eligible Investment acquired or disposed of or under
consideration for acquisition or disposition shall be used to determine
compliance with the Borrowing Base Test, the Collateral Quality Test or any
Concentration Limitation and whether such acquisition or disposition is
permitted hereunder; provided that, (i) for purposes of calculating compliance
with the Borrowing Base Test, the Collateral Quality Test or any Concentration
Limitation, the calculation thereof shall assume (and give pro forma effect to)
(x) the making of an Advance to the Borrower (based on the Advance Rate
applicable thereto) and any capital contribution to the Borrower by the
Equityholder upon settlement of the acquisition of a Collateral Loan (based on
the purchase price therefor) and (y) the repayment of an Advance to the Borrower
upon settlement of the disposition of a Collateral Loan (based on the sale price
therefor) and (ii) for purposes of calculating the Borrowing Base Test, the
Collateral Quality Test, or any Concentration Limitation in connection with the
making or repayment of any Advance, such calculation shall be recalculated at
the time such Advance is made or repaid after giving effect to the settlement of
any Collateral Loan acquired or disposed of.

 

ARTICLE II

ADVANCES

 

Section 2.01.        Revolving Credit Facility; Approval Requests

 

(a)       The Collateral Manager, on behalf of the Borrower, shall, on or prior
to the second Business Day preceding the proposed trade date of each proposed
acquisition of Collateral Loans (whether proposed to be funded by an Advance or
by the use of the cash proceeds contributed by the Equityholder) provide to the
Administrative Agent (with a copy to the Borrower) a notice by electronic mail
in the form of Exhibit A hereto (together with any attachments required in
connection therewith, an “Approval Request”). Such approval may take the form of
a standing list of pre-approved assets containing the characteristics of each
pre-approved asset specified in Exhibit A (other than purchase price), together
with a notice of intention to trade containing the par amount and purchase price
of the

 



45



 

 

1-201(37) of the UCC) in the Collateral in favor of the Collateral Agent, for
the benefit and security of the Secured Parties, which security interest is
prior to all other Liens and claims and is enforceable as such against creditors
of and purchasers from the Borrower, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(vi)        the Borrower has received all consents and approvals required by the
terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 

(vii)       with respect to the Collateral that constitutes Security
Entitlements, all such Collateral has been and will have been credited to the
applicable Covered Account; and

 

(viii)      with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or prior to the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in the Collateral granted to the Collateral Agent,
for the benefit and security of the Secured Parties, hereunder (which the
Borrower hereby agrees may be an “all asset” filing).

 

(n)       Prior Activities of the Borrower. The Borrower has not conducted any
business or other activities other than entry into and performance under the TRS
Agreement and activities incidental thereto, including in connection with the
termination of the TRS Agreement and the merger of 405 Loan Funding LLC with and
into the Borrower on the Closing Date. As of the Closing Date, the TRS Agreement
has been terminated. As of the Closing Date, the Borrower has no creditors other
than the Lenders under this Agreement or arising out of activities incidental to
or contemplated by the Facility Documents or its Constituent Documents.

 

(o)       Prior Name of the Borrower. The Borrower was previously known as “405
TRS I, LLC” and “CB Funding I, LLC.” The Borrower’s name was changed to (i) “CB
Funding I, LLC” pursuant to a Certificate of Amendment filed on June 10, 2014
with the Office of the Secretary of State of Delaware and to (ii) “BDCA-CB
Funding, LLC” pursuant to a Certificate of Amendment filed on June 19, 2014 with
the Office of the Secretary of State of Delaware.

 

(p)       Beneficial Ownership Certification.  As of the SixthSeventh Amendment
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

Section 4.02.       Representations and Warranties of the Collateral Manager

 

The Collateral Manager represents and warrants to each of the Secured Parties on
and as of each Measurement Date, as follows:

 

(a)       Due Organization. The Collateral Manager is a corporation duly
organized and validly existing under the laws of the State of Maryland, with
full power and authority to own and operate its assets and properties, conduct
the business in which it is now engaged and to execute and deliver and perform
its obligations under this Agreement and the other Facility Documents to which
it is a party.

 

(b)       Due Qualification and Good Standing. The Collateral Manager is in good
standing in the State of Maryland. The Collateral Manager is duly qualified to
do business and, to the extent applicable, is in good standing in each other
jurisdiction in which the nature of its business, assets and properties,

 



60



 



 

(iii)       to fund the Unfunded Reserve Account on or prior to the Commitment
Termination Date to the extent the Unfunded Reserve Account is required to be
funded pursuant to Section 8.04 (and the Borrower shall submit a Notice of
Borrowing requesting a Borrowing of Advances for a Borrowing Date falling no
more than five and no less than one Business Day prior to the Commitment
Termination Date with a Requested Amount sufficient to fully fund the Unfunded
Reserve Account under Section 8.04).;

 

(i)       to make withdrawals from the Collection Account for distribution at
the election of the Borrower in accordance with Section 8.03.

 

Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U, Regulation W and Regulation X.

 

(g)       Information and Reports. Each Notice of Borrowing, each Monthly
Report, each Payment Date Report and all other written information, reports,
certificates and statements furnished by or on behalf of the Borrower to any
Secured Party for purposes of or in connection with this Agreement, the other
Facility Documents or the transactions contemplated hereby or thereby shall be
true, complete and correct in all material respects as of the date such
information is stated or certified.

 

(h)       No Other Business. The Borrower shall not engage in any business or
activity other than borrowing Advances pursuant to this Agreement, funding,
acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the Collateral in
connection therewith and entering into the Facility Documents, any applicable
Related Documents and any other agreement contemplated by this Agreement.

 

(i)       Tax Matters. The Borrower shall (and each Lender hereby agrees to)
treat the Advances and the Notes as debt for U.S. federal income tax purposes
and will take no contrary position, unless otherwise required pursuant to a
closing agreement with the U.S. Internal Revenue Service or a non-appealable
judgment of a court of competent jurisdiction. Notwithstanding any contrary
agreement or understanding, the Collateral Manager, the Borrower, the Agents and
the Lenders (and each of their respective employees, representatives or other
agents) may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties. For this purpose, the tax treatment of a transaction is the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law, and the tax structure of a transaction is any fact
that may be relevant to understanding the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law.

 

(j)       Collections. The Borrower shall direct all Obligors (and related
paying agents) to pay all Collections directly to the Collection Account.

 

(k)       Priority of Payments. The Borrower shall instruct (or cause the
Collateral Manager to instruct) the Collateral Agent to apply all Interest
Proceeds and Principal Proceeds solely in accordance with the Priority of
Payments and the other provisions of this Agreement.

 

(l)       Acquisition of Collateral Loans from the Equityholder. Any acquisition
of Collateral Loans by the Borrower from the Equityholder shall be effected
pursuant to the Sale Agreement and subject in all respects to the terms and
conditions set forth therein.

 



65



 

 

(m)       Certificate of Assignment for Closing Date Participation Interest. As
soon as practicable, but in no event later than the date that is ninety (90)
days after the Closing Date (or such longer period to which the Administrative
Agent may agree), the Borrower shall use its commercially reasonable efforts
deliver to the Custodian and the Administrative Agent a copy of the fully
executed assignment agreement assigning the Collateral Loan related to the
Closing Date Participation Interest directly to the Borrower, certified by an
officer of the Borrower (or the Collateral Manager on behalf of the Borrower)
and written evidence satisfactory to the Administrative Agent that the Borrower
is recognized as the owner of record by the related administrative agent in
respect of the Related Documents.

 

(n)       Beneficial Ownership Regulation.  Promptly following any request
therefor, the Borrower shall deliver to the Administrative Agent information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation. The Borrower
shall deliver to the Administrative Agent prompt written notice of any change in
the information provided in the Beneficial Ownership Certification delivered to
the Administrative Agent that would result in a change to the list of beneficial
owners identified in such certification.

 

Section 5.02. Negative Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification obligations as to which no claim giving rise thereto has been
asserted, have been paid in full):

 

(a)       Restrictive Agreements. It shall not enter into or suffer to exist or
permit to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents or to perform its obligations under the Facility Documents to which it
is a party or arising out of activities incidental to or contemplated by the
Facility Documents or its Constituent Documents.

 

(b)       Liquidation; Merger; Sale of Collateral. It shall not consummate any
plan of liquidation, dissolution, division, partial liquidation, merger (other
than the merger of 405 Loan Funding LLC with and into the Borrower on the
Closing Date) or consolidation (or suffer any liquidation, dissolution, division
or partial liquidation) nor sell, transfer, exchange or otherwise dispose of any
of its assets, or enter into an agreement or commitment to do so or enter into
or engage in any business with respect to any part of its assets, except as
expressly permitted by this Agreement and the other Facility Documents
(including in connection with the repayment in full of the Obligations).

 

(c)       Amendments to Constituent Documents, Etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(i) it shall not, in any material respect, amend, modify or take any action
inconsistent with its Constituent Documents (provided, however, in the event of
any amendment or other modification to its Constituent Documents required by
Law, the Borrower shall only be required to give the Administrative Agent prior
written notice of such amendment or other modification) and (ii) it will not
amend, modify or waive in any material respect any term or provision in any
Facility Document (other than in accordance with any provision thereof requiring
the consent of the Administrative Agent or all or a specified percentage of the
Lenders).

 

(d)       Liens. It shall not create, assume or suffer to exist any Lien on any
of its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.

 



66



 

 

Agreement shall be held by the Collateral Agent as part of the Collateral and
shall be applied to the purposes herein provided. Subject to Section 8.02(c),
amounts in the Collection Account shall be reinvested pursuant to
Section 8.06(a).

 

(b)       At any time when reinvestment is permitted pursuant to Article X, the
Collateral Manager on behalf of the Borrower (subject to compliance with Article
X) may, by delivery of a certificate of a Responsible Officer of the Collateral
Manager, direct the Collateral Agent to, and upon receipt of such certificate
the Collateral Agent shall, withdraw funds on deposit in the Principal
Collection Subaccount representing Principal Proceeds (together with accrued
interest received with regard to any Collateral Loan and Interest Proceeds but
only to the extent used to pay for accrued interest on an additional Collateral
Loan) and reinvest such funds in additional Collateral Loans in accordance with
such certificate. If at any time the amount on deposit in the Unfunded Reserve
Account is less than the Unfunded Reserve Required Amount, the Collateral
Manager (on behalf of the Borrower) may, by delivery of a certificate of a
Responsible Officer of the Collateral Manager, direct the Collateral Agent to,
and upon receipt of such certificate the Collateral Agent shall, withdraw funds
on deposit in the Principal Collection Subaccount representing Principal
Proceeds and remit such funds as so directed by the Collateral Manager to meet
the Borrower’s funding obligations in respect of Delayed Drawdown Collateral
Loans.

 

(c)       The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 9.01(a), on each Payment
Date, the amount set forth to be so transferred in the Payment Date Report for
such Payment Date.

 

Section 8.03.        Payment Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Payment Account”, which shall be maintained by the Borrower with the Custodian
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent. Except as provided in Section 9.01,9.01 or the
proviso to this Section 8.03, the only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Payment Account shall
be to pay amounts due and payable under the Priority of Payments on the Payment
Dates in accordance with their terms and the provisions of this Agreement;
provided that the Borrower may withdraw Excess Interest Proceeds, to the extent
such amounts are available therefor and in the case of any such withdrawal of
such amounts pursuant to this proviso, (x) such withdrawal shall not occur more
frequently than one time per calendar quarter and (y) such withdrawal shall
occur with five (5) Business Days’ prior written notice by the Borrower (or the
Collateral Manager on its behalf) to the Administrative Agent, the Collateral
Agent and the Collateral Administrator (which notice shall attach a Borrowing
Base Calculation Statement demonstrating satisfaction of the Borrowing Base Test
on a pro forma basis after giving effect to such withdrawal and any related
distribution or disposition of such amounts by the Borrower). The Borrower shall
not have any legal, equitable or beneficial interest in the Payment Account
other than in accordance with this Agreement and the Priority of Payments.

 

Section 8.04.        The Unfunded Reserve Account; Fundings

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Unfunded Reserve Account”, which shall be maintained by the Borrower with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. The only permitted deposits to or
withdrawals from the Unfunded Reserve Account shall be in accordance with the
provisions of this Agreement.

 



78



 

 

having stated maturities no later than the Business Day preceding the next
Payment Date (or such shorter maturities expressly provided herein). If, prior
to the occurrence of an Event of Default, the Borrower shall not have given any
such investment directions, the Collateral Agent shall seek instructions from
the Collateral Manager within three (3) Business Days after transfer of any
funds to such accounts and shall invest in Specified Eligible Investments that
mature overnight until it shall receive written instructions from the Collateral
Manager. After the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall invest and reinvest such Monies as fully as
practicable in Specified Eligible Investments maturing not later than the
earlier of (i) thirty (30) days after the date of such investment (unless
putable at par to the issuer thereof) or (ii) the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). Except to the extent expressly provided otherwise herein, all interest,
gain, loss and other income from such investments shall be deposited, credited
or charged (as applicable) in and to the Interest Collection Subaccount. Absent
its timely receipt of such instruction from the Collateral Manager or
Administrative Agent, as applicable, in accordance with the foregoing, the
Collateral Agent shall not be under an obligation to invest (or pay interest on)
funds held hereunder. The Collateral Agent shall in no way be liable for any
insufficiency in a Covered Account resulting from any loss relating to any such
investment.

 

(b)       The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Custodian.

 

(c)       The Collateral Agent shall supply, in a timely fashion, to the
Borrower and the Collateral Manager any information regularly maintained by the
Collateral Agent that the Borrower or the Collateral Manager may from time to
time reasonably request with respect to the Collateral, the Covered Accounts and
the other Collateral and provide any other requested information reasonably
available to the Collateral Agent and required to be provided by Section 8.07 or
to permit the Collateral Manager to perform its obligations hereunder or the
Borrower’s obligations hereunder that have been delegated to the Collateral
Manager. The Collateral Agent shall promptly forward to the Collateral Manager
copies of notices and other writings received by it from the Obligor of any
Collateral Loan or from any Clearing Agency with respect to any Collateral Loan
which notices or writings advise the holders of such Collateral Loan of any
rights that the holders might have with respect thereto (including requests to
vote with respect to amendments or waivers and notices of prepayments and
redemptions) as well as all periodic financial reports received from such
Obligor and Clearing Agency with respect to such Obligor.

 

Section 8.07.         Accountings

 

(a)       Monthly. Not later than twofifteen (215) Business Days prior
tofollowing the 15thlast calendar day of each calendar month (other than
January, April, July, and October in each year) such datethe months for which a
Payment Date Report is delivered) (the “Monthly Reporting Date”), the Borrower
shall compile and provide (or cause to be compiled and provided) to the Agents,
the Collateral Manager, and the Lenders, a monthly report (which includes a
Borrowing Base Calculation Statement prepared by the Collateral Manager and
provided to the Collateral Agent for inclusion in the Monthly Report) (each, a
“Monthly Report”) in accordance with this Section 8.07. The Borrower shall
compile and provide (or cause to be compiled and provided) to the Administrative
Agent a loan data file (the “Data File”) for the previous monthly period ending
on the Monthly Report Determination Date (containing such information agreed
upon by the Borrower (or the Collateral Manager on its behalf), and the
Administrative Agent). The Borrower shall provide (or cause to be provided) the
Data File at least two (2no later than fifteen (15) Business Days prior
tofollowing the Monthly Reporting Date. As used herein, the “Monthly Report
Determination Date” with respect to any calendar month will be the last calendar
day of the prior calendar month. For the avoidance of doubt, the first Monthly
Report following

 



80



 

 

the Seventh Amendment Effective Date shall be delivered on August 15, 2014July
22, 2019 and shall be determined with respect to the Monthly Report
Determination Date that is July 31, 2014.June 30, 2019. The Monthly Report for a
calendar month shall be in a form reasonably acceptable to the Borrower, the
Collateral Agent, the Collateral Manager and the Administrative Agent and shall
contain the information with respect to the Collateral Loans and Eligible
Investments included in the Collateral set forth in Schedule 2 hereto, and shall
be determined as of the Monthly Report Determination Date for such calendar
month.

 

(b)       Payment Date Accounting. The Borrower shall render (or cause to be
rendered) an accounting (each, a “Payment Date Report”), determined as of the
close of business on each Determination Date preceding a Payment Date, and shall
deliver such Payment Date Report to the Agents, the Collateral Manager and each
Lender not later than the second Business Day preceding the related Payment
Date. The Payment Date Report shall be in a form reasonably acceptable to the
Borrower, the Collateral Agent, the Collateral Manager and the Administrative
Agent and shall contain the information set forth in Schedule 3 hereto.

 

In addition, the Borrower shall provide (or cause to be provided) in each
Payment Date Report a statement setting forth in reasonable detail each
amendment, modification or waiver under any Related Document for each Collateral
Loan that constitutes a Material Modification that became effective since the
immediately preceding Payment Date Report (or, in respect of the first Payment
Date Report, from the Closing Date).

 

(c)       Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 8.07 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Collateral Manager who shall use reasonable
efforts to obtain such accounting by the applicable Payment Date.

 

For the avoidance of doubt, the Borrower has engaged the Collateral
Administrator pursuant to the Collateral Administration Agreement to compile and
provide the information and reports to be provided in this Section 8.07.

 

Section 8.08.         Release of Collateral

 

(a)       If no Event of Default has occurred and is continuing, the Borrower
may, by delivery of a certificate of a Responsible Officer of the Collateral
Manager delivered to the Collateral Agent at least one (1) Business Day prior to
the settlement date for any sale of any item of Collateral certifying that the
sale of such security is being made in accordance with Section 10.01 and such
sale complies with all applicable requirements of Section 10.01, direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a security is a Clearing Corporation Security, cause an appropriate
transfer thereof to be made, in each case against receipt of the sales price
therefor as specified by the Collateral Manager in such certificate; provided
that the Collateral Agent may deliver any such item in physical form for
examination in accordance with street delivery custom.

 

(b)       Subject to the terms of this Agreement, the Collateral Agent (or
Custodian, as applicable) shall, upon the receipt of a certificate of the
Borrower, by delivery of a certificate of a Responsible Officer of the
Collateral Manager, deliver any Collateral in accordance with such certificate,
and execute such documents or instruments as are delivered by or on behalf of
the Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set

 

81







